DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July, 2022 has been entered. 

Election/Restrictions
Applicant’s elected group I and a peptide formed of the amino acids Asp, Glu, and Lys without traverse in the reply filed on 25 March, 2020.

Claims Status
Claims 1-16 and 18-21 are pending.
Claims 1, 2, 7, and 21 have been amended.
Claims 3-5, 8, 9, 11, 13-16, 18, 19, and 20 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claim(s) 1, 2, 6, 7, 10, 12, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Sikes et al (US 20020161171) is hereby withdrawn due to amendment.
Maintained/Modified Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 10, 12, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 11, and 13-16 of U.S. Patent No. 10,300,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
The competing claims are very similar with the instant claims, with the competing claims requiring a polyester in the proteinoid and look at only one proteinoid instead of the mixture, without some limitations regarding the IR spectrum.  As the instant claims allow for a polyester, and the IR spectrum is standard for proteinoids, this anticipates the instant claims.
response to applicant’s arguments
Applicants request that this rejection be held in abeyance until allowable subject matter is identified.  However, until the rejection is overcome, it is still valid. 

New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donachy et al (US 5,284,936, previously presented).

	Donachy et al discuss crosslinked polypeptides as superadsorbants for such items as diapers (abstract).  These consist of about 15-85% by moles of X amino acids, where X is selected from Asp, Glu, and derivatives, and the remainder Lys, Arg, Asn, Gln, Ser, Tyr or other amino acids that can form a crosslink with Asp and Glu (column 2, line 22-37).  An example is given where Glu and Lys are mixed as powders and reacted at 220°C for 24 hours under a nitrogen atmosphere (example 2, column 5, line 60, continues to column 6, line 5).  Another example uses polyaspartic acid, aspartate, and Lys, with very similar reaction conditions (example 1, column 5, line 39-59).  Note that this is very similar to the method used by applicants, reaction from melt under nitrogen (p28, 4th paragraph), and that the temperature and reaction time can vary to control the degree of crosslinking (column 3, line 40-52).
	Donachy et al discuss compounds made in the same manner as those of applicants using Glu and Lys residues.  While the reference does not discuss polydispersity, MW, or IR spectra, it was made using an almost identical method, and so will inherently have the same properties.  Thus, the reference anticipates claims 1, 2, 7, and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6, 7, 10, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Donachy et al (US 5,284,936, previously presented).

	Donachy et al discuss crosslinked polypeptides as superadsorbants for such items as diapers (abstract).  These consist of about 15-85% by moles of X amino acids, where X is selected from Asp, Glu, and derivatives, and the remainder Lys, Arg, Asn, Gln, Ser, Tyr or other amino acids that can form a crosslink with Asp and Glu (column 2, line 22-37).  An example is given where Glu and Lys are mixed as powders and reacted at 220°C for 24 hours under a nitrogen atmosphere (example 2, column 5, line 60, continues to column 6, line 5).  Another example uses polyaspartic acid, aspartate, and lys, with very similar reaction conditions (example 1, column 5, line 39-59).  Note that this is very similar to the method used by applicants, reaction from melt under nitrogen (p28, 4th paragraph), and that the temperature and reaction time can vary to control the degree of crosslinking (column 3, line 40-52).  As noted above, this reference anticipates claims 1, 2, 7, and 21.  
	The difference between this reference and the remaining claims is that the reference does not discuss a polymer made from three amino acids, specifically, Lys, Asp, and Glu (applicant’s elected species).
	However, the reference clearly states that the X polymer can be Asp or Glu and give examples using the two individually, rendering a mix of the two obvious (MPEP 2144.06(I)).  Alternatively, Lys and Glu vary by a single methylene group in a chain, rendering substitution of some of the residues obvious (MPEP2144.09).
	Donachy et al discusses proteinoids made by Lys and either Asp or Glu, and render obvious a mix of Lys, Asp, and Glu, which renders obvious claim 10.
	The ratios of the amino acids given by the reference encompass the ratios claimed by applicants, rendering obvious claims 6 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658